Citation Nr: 1618120	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  08-12 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a cardiovascular disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and/or herbicide exposure during service.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Navy from December 1961 to January 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  As the Veteran has relocated during the course of this appeal, his appeal has been transferred to the VA RO in Oakland, California.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND


An October 2011 Board remand directed VA to obtain a VA examination addressing the Veteran's contention that his service-connected PTSD was the proximate cause of his cardiovascular disorder.  Alternatively, the Veteran contends his cardiovascular disorder was aggravated beyond a normal progression of the disease by his service-connected disability.

In order to ascertain the etiology of the Veteran's claimed disabilities, VA obtained medical opinions in November 2011.  The VA examiner did not provide rationale for the opinion offered and did not provide an opinion on whether the Veteran's diagnosed heart disorder was aggravated by service-connected PTSD.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the November 2011 report is not adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2015).

The last available VA treatment records are from August 2012.  The VA treatment records after August 2012 are constructively of record, and must be secured to allow for a fully informed appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Update VA treatment records, to include the VAMC's at Loma Linda, San Francisco, and Fresno, for the period from August 2012.

2.  Thereafter, the Veteran should be afforded a VA medical examination, performed by a qualified VA examiner, in order to evaluate the etiology of the Veteran's claimed heart disorder.  The relevant documents in the claims file should be furnished to the VA examiner for review and the report compiled by the VA examiner should indicate whether the documents were made available and reviewed.

Following the review of the relevant evidence in the claims file, the clinical evaluation and any diagnostic tests and/or additional examinations that are deemed necessary, the VA examiner should answer the following questions:

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed heart disorder is causally related to any incident of service (from December 1961 through December 1963)?

b.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed heart disorder was caused by service-connected PTSD?

c.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed heart disorder was aggravated (chronically worsened) by service-connected PTSD?

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as it is to find against causation.

The VA examiner is further advised that aggravation is defined for legal purposes as a permanent/chronic worsening of the underlying condition beyond its natural progression, versus a temporary flare-up of symptoms.  

If the VA examiner determines a disorder was aggravated, although not caused, by the Veteran's service-connected PTSD, he or she should indicate the degree of such aggravation over and the above the natural course of the disorder.  

A rationale should be provided for any opinion or conclusion expressed.  If the VA examiner is unable to provide the requested opinions with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons should be so stated.  The VA examiner should in such case explain why it would be speculative to respond.

3. After the development requested has been completed, review the medical report to ensure that it is in compliance with the directives of this Remand.  If the report is deficient in any manner, implement corrective procedures. 

4.  Thereafter, re-adjudicate and if the benefits sought on appeal remain denied, issue an appropriate supplemental statement of the case.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




